STEPHENS, Circuit Judge
(concurring).
I concur in the conclusion reached in the main opinion, but I do not do so solely upon the authority of Northern Pac. Ry. Co. v. McComas, 250 U.S. 387, 392, 39 S.Ct. 546, 63 L.Ed. 1049. That case was decided upon the point that property there involved was appropriated by a physical entry thereon and possession thereof taken, which is not the case here. This is definitely pointed out in Lyders v. Ickes, 1936, 65 App.D.C. 379, 84 F.2d 232, 234. The court in the last cited case states the situation just as we have it before us, and I think arrived at the correct solution. I quote from the opinion:
“The Secretary was required, in determining. the issues presented, to interpret the Act of July 18, 1918 (40 Stat. 904, 910), which provides, among other things:
“ ‘The improvement of Crescent City Harbor is hereby authorized in accordance with the report submitted in House Document Numbered Four hundred and thirty-four, Sixty-fourth Congress, first session, and subject to the conditions set forth in said document.’
“Several reports appear in the document referred to. The Secretary was also required to determine as a question of fact whether the report referred to in House Document No. 434 embraced Whaler Island as part of the improvement project. We think that both the question of law involved in the interpretation of the statute, and the question of fact as to whether or not Whaler Island was included as a part of the improvement project, called for the exercise of the judgment and discretion of the Secretary to an extent which cannot be controlled by the courts. Wilbur v. United States ex rel. Kadrie, 281 U.S. 206, 218, 219, 50 S.Ct. 320, 74 L.Ed. 809; United States ex rel. Riverside Oil Co. v. Hitchcock, 190 U.S. 316, 321, 323 et seq., 23 S.Ct. 698, 47 L.Ed. 1074.”
For the same reasons I think we cannot review the Secretary of the Interior’s ruling that Whaler Island had already been appropriated for another use when appellant attempted to acquire it through the use of his scrip. It follows that the Island was not then subject to location as unappropriated government land.
Affirmed.